       Case 1:18-cr-00195-RJA-JJM Document 88 Filed 02/11/21 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,


                                                                 DECISION AND ORDER
         v.                                                            18-CR-195-A
JULIAN BEAVERS,
                                    Defendant.


       This case was referred to Magistrate Judge Jeremiah J. McCarthy pursuant to 28

U.S.C. § 636(b)(1) for the conduct of pretrial proceedings. On January 15, 2021,

defendant Julian Beavers appeared before Magistrate Judge McCarthy and entered a

plea of guilty to Count 3 of the Indictment which charges him with possession with intent

to distribute, and distribution of, heroin and furanyl fentanyl in violation of 21 U.S.C. §

841(a)(1).

       Magistrate Judge McCarthy issued a Report and Recommendation (Dkt. No. 85)

confirming his oral findings that defendant’s plea of guilty was knowing, voluntary, and

supported by a factual basis. It is hereby

       ORDERED that, upon review of the transcript of the January 15, 2021, change-

of-plea proceeding before the Magistrate Judge, and the Report and Recommendation,

the Court finds that defendant Beaver’s plea of guilty was knowing, voluntary, and has a

factual basis. Accordingly, defendant Beaver’s plea of guilty is accepted based upon

the oral findings of the Magistrate Judge as confirmed in the written Report and

Recommendation. Dkt. No. 85. Sentencing is scheduled for May 26, 2021 at 12:30 pm.
      Case 1:18-cr-00195-RJA-JJM Document 88 Filed 02/11/21 Page 2 of 2




The parties are directed to the Court’s forthcoming Text Order for the submission of

sentencing documents.

      IT IS SO ORDERED.


                                         __s/Richard J. Arcara________

                                         HONORABLE RICHARD J. ARCARA
                                         UNITED STATES DISTRICT COURT


Dated: February 11, 2021
